§ Case 1:18-cr-00891-VSB[FF?LIT§ rltN /F\i| d 1_2/17/18 Page 1 of 23
LJ.A,'D![ gm q:clR‘-‘-`\~\

;D`C§‘;;M’ m my

    
  

 

 

z \W¢»u“':\‘; gm
UNITED STATES DISTRICT COURT ][l§jWR
k @NHCA , ig
SOUTHERN DISTRICT OF NEW YORK _ DUC W UY HLCD,
- - - - - - ~ - - - - - - - - x { #¢"`
1 i,-D/\N:g.§,. `\
- L___ ~ i_g: -
UNITED STATES OF AMERICA h”~?L;;;:::£§§§§&i`zgpgi`
-V.- : SEALED INDICTMENT
ZHU HUA, : 18 Cr.
a/k/a “Afwar,” ~
a/k/a “CVNX,”
a/k/a “AlayOS,”
a/k/a “Godkiller,” and
ZHANG SHILONG,
a/k/a “Baobeilong,”
a/k/a “Zhang Jianguo,”
a/k/a “Atreexp,”
Defendants. :
_. ._ ._ _ ._ _ __ _.. _ _ _ _ - - _ x
COUNT ONE

(Conspiracy to Commit Computer Intrusions)

The Grand Jury charges:

OVERVIEW

1. At all times relevant to this Indictment, ZHU HUA

(HWF), a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,” a/k/a

t “Godkiller,” and ZHANG SHILONG (§Ejji), a/k/a “Baobeilong,”

a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the defendants, both of
Whom Were nationals of the People's Republic of China (“China”),
were members of a backing group operating in China known Within

the cyber security community as Advanced Persistent Threat lO

\0¥£
900“»“
M>@E“

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 2 of 23

(the “APTlO Group”)l, or alternatively as “Red Apollo,” “CVNX,”
“Stone Panda," “MenuPass,” and “POTASSIUM.”
2. From at least in or about 2006 up to and including in

or about 2018, members of the APTlO Group, including ZHU HUA,
a/k/a “Afwar,” a/k/a “CVNX," a/k/a “Alayos,” a/k/a “Godkiller,"
and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a “Zhang Jianguo,”
a/k/a “Atreexp,” the defendants, conducted extensive campaigns
of global intrusions into computer systems. The defendants
worked for Huaying Haitai Science and Technology Development
Company (“Huaying Haitai”) in Tianjin, China, and acted in
association with the Chinese Ministry of State Security's
Tianjin State Security Bureau.

3. While the APTlO Group employed similar hacking tools
and techniques over the course of its campaigns,l the APTlO
Group's backing operations evolved over time, demonstrating
advances in overcoming network defenses, victim selection, and
tradecraft. Moreover, the APTlO Group utilized some of the same

online facilities to initiate, facilitate, and execute its

 

1 APT is a designation given in the cyber security community to
an individual or group that uses sophisticated techniques to
exploit vulnerabilities in victim computer systems and employs
an external command and control system to target a specific
entity or range of entities and maintain a persistent presence
on its targets’ networks.

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 3 of 23

campaigns during the conspiracy, thereby reflecting the APTlO
Group’s continuous and unrelenting effort, from in or about 2006
up to and including in or about 2018, to steal technologies and
other information of value to the conspiracy. For example, as
detailed herein, the APTlO Group was engaged in at least two
computer intrusion campaigns during the relevant time period,
both aiming to steal, among other data, intellectual property
and confidential business or technological information:

a. First, beginning in or about 2006, members of the
APTlO Group, including ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,"
a/k/a “Alayos," a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a
“Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the
defendants, engaged in an intrusion campaign to obtain
unauthorized access to the computers and computer networks of
commercial and defense technology companies and U.S. Government
agencies in order to steal information and data concerning a
number of technologies (the “Technology Theft Campaign").
Specifically, the APTlO Group obtained unauthorized access to
the computers of more than 45 such entities based in at least 12
states, including Arizona, California, Connecticut, Florida,
Maryland, New York, Ohio, Pennsylvania, Texas, Utah, Virginia,

and Wisconsin. Through the Technology Theft Campaign, the APTlO

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 4 of 23

Group stole hundreds of gigabytes of sensitive data and targeted
the computers of victim companies involved in a diverse array of
commercial activity, industries, and technologies, including
aviation, space and satellite technology, manufacturing
technology, pharmaceutical technology, oil and gas exploration
and production technology, communications technology, computer
processor technology, and maritime technology.

b. Second, beginning at least in or about 2014,
members of the APTlO Group, including ZHU and ZHANG, engaged in
an intrusion campaign to obtain unauthorized access to the
computers and computer networks of managed service providers
(“MSPs”) for businesses and governments around the world (the
“MSP Theft Campaign”). MSPs are companies that remotely manage
their clients’ information technology infrastructure, including
by providing computer servers, storage, networking, consulting
and information technology support. The APTlG Group targeted
MSPs in order to leverage the MSPs' networks to gain
unauthorized access to the computers and computer networks of
the MSPs’ clients and steal, among other data, intellectual
property and confidential business data on a global scale. For
example, through the MSP Theft Campaign, the APTlO Group

obtained unauthorized access to the computers of an MSP that had

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 5 of 23

offices in the Southern District of New York and compromised the
data of that MSP and certain of its clients located in at least
12 countries, including Brazil, Canada, Finland, France,
Germany, India, Japan, Sweden, Switzerland, the United Arab
Emirates, the United Kingdomj and the United States. Those
compromised clients included companies that were involved in a
diverse array of commercial activity, industries, and
technologies, including banking and finance, telecommunications
and consumer electronics, medical equipment, packaging,
manufacturing, consulting, healthcare, biotechnology,
automotive, oil and gas exploration, and mining.

c. In addition, the APTlO Group compromised more
than 40 computers in order to steal confidential data from those
systems belonging to the United States Department of the Navy
(the “Navy”), including the personally identifiable information
of more than 100,000 Navy personnel.

MEANS AND METHODS OF THE CONSPIRACY

 

The Technology Theft Campaign

 

4. Members of the APTlO Group, including ZHU HUA, a/k/a
“Afwar,” a/k/a “CVNX,” a/k/a “Alayos," a/k/a “Godkiller,” and
ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a

“Atreexp,” the defendants, engaged in the following stages of

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 6 of 23

activity to orchestrate and manage the computer intrusions
committed during the Technology Theft Campaign, which are
generally summarized below:

a. First, members of the APTlO Group used a
technique known as “spear phishing" to introduce malicious
software (“malware”) onto targeted computers. Members of the
conspiracy sent customized emails to intended targets with
attached documents and files that would surreptitiously install
malware if opened. In order to trick the recipients of the
spear phishing emails into opening the attachments of the emails
that installed the malware, the emails purported to be sent from
legitimate email addresses, when in fact the emails were sent by
members of the conspiracy. ln addition, the content of the
email messages and the filenames of the attachments appeared to
be legitimate and contain information of interest to the
recipients. For example, one spear phishing email purported to
originate from an email address associated with a victim company
(“Victim-l”) involved in communications technology, when it
actually originated from a different account, which was

unaffiliated with Victim-l and logged in from a computer

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 7 of 23

assigned an Internet protocol (“IP”) address2 located in Tianjin,
China under the control of the APTlO Group. That email, which
was sent to employees of another victim company (“Victim-2”)
involved in helicopter manufacturing, had the subject line “Cl7
Antenna problems,” a malicious Microsoft Word attachment named
“l2-204 Side Load Testing.doc,” and stated the following:
“Please see the attached the files.” When the attachment named
“12-204 Side Load Testing.doc” was opened, malware was installed
on the computer of Victim~2. By using these spear phishing
methods, the conspirators intended to and did cause the
recipients of the emails to open the attachments without
arousing suspicion as to the source of the email or its
attachments.

b. Second, once a recipient of a spear phishing
email opened the attachment to the email, the attachment
installed malware on the victim's computer. The malware
typically included customized variants of a remote access Trojan
(“RAT”) including one known as “Poison Ivy” and keystroke

loggers, which are programs that surreptitiously recorded

 

2 Each electronic device or computer resource connected to the
Internet must be assigned a unique lP address so that
communications from or directed to that electronic device are
routed properly.

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 8 of 23

computer keystrokes to steal usernames and passwords as the user
of the victim systems typed them. The malware was programmed to
automatically communicate with domains that were assigned IP
addresses of computers under the control of members of the APTlO
Group, allowing them to maintain visibility and persistent
remote access to the compromised computers over the lnternet.
ln particular, the APTlO Group used dynamic Domain Name System
(“DNS”) service providers to host their malicious domains,
including a provider located in the Southern District of New
York, which allowed the APTlO Group to route the pre-programmed
malicious domains in their malware to different lP addresses of
computers under their control. This mode of operation enabled
the APTlO Group to frequently and rapidly change the IP
addresses associated with their malicious domains without having
to adjust the malware or domains already on a victim's
computers, providing the APTlO Group with operational
flexibility and persistence, as well as helping them avoid
detection by bypassing network security filters that might block
identified malicious IP addresses.

c. Third, after the malware was successfully

installed, the APTlO Group downloaded additional malware and

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 9 of 23

tools to compromised computer systems in order to further
compromise the victim’s computers.

d. Fourth, after the APTlO Group had gained
unauthorized access to a victim’s computers and identified data
of interest on those computers, the APTlO Group collected the
relevant files and other information from the compromised
computers and exfiltrated the stolen files and information in
encrypted archives to computers under their control.

B. Over the course of the Technology Theft Campaign, the
defendants and their coconspirators successfully obtained
unauthorized access to at least approximately 90 computers
belonging to, among others, commercial and defense technology
companies and U.S. Government agencies located in at least l2
states, and stole hundreds of gigabytes of sensitive data and
information from their computer systems, including from at least
the following victims:

a. seven companies involved in aviation, space
and/or satellite technology;

b. three companies involved in communications

technology;

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 10 of 23

c. three companies involved in manufacturing

advanced electronic systems and/or laboratory analytical

instruments;
d. a company involved in maritime technology;
e. a company involved in oil and gas drilling,

production, and processing;

f. The National Aeronautics and Space Administration
(“NASA”) Goddard Space Center; and

g. The NASA Jet Propulsion Laboratory.

6. ln addition to the above victims, the defendants and
their coconspirators successfully obtained unauthorized access
to computers belonging to at least 25 other technology~related
companies involved in, among other things, industrial factory
automation, radar technology, oil exploration, information
technology services, pharmaceutical manufacturing, and computer
processor technology, as well as the U.S. Department of Energy's
Lawrence Berkeley National Laboratory.

The MSP Theft Campaign

 

7. fn order to conduct the MSP Theft Campaign, members of
the APTlO Group, including ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,”
a/k/a “Alayos,” a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a

“Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the

10

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 11 of 23

defendants, generally engaged in the same stages of activity
involved in the Technology Theft Campaign as set forth above in
paragraph 4. In addition, the APTlO Group engaged in the
following conduct related to the MSP Theft Campaign:

a. After the APTlO Group had gained unauthorized
access into the computers of an MSP, the APTlO Group installed
multiple different customized variants of malware commonly known
as Plng, RedLeaves, and QuasarRAT on MSP computers located
around the world. The malware was installed using malicious
files that masqueraded as legitimate files used by a victim
computer’s operating system in order to mask the APTlO Group's
actions as legitimate and thereby avoid antivirus detection.
Such malware enabled members of the APTlO Group to monitor
victims' computers remotely and steal user credentials using
various credential theft tools. The malware was also preW
programmed to automatically communicate with domains hosted by
DNS service providers that were assigned lP addresses of
computers under the control of the:APTlO Group. ln total, the
APTlO Group registered approximately 1,300 unique malicious
domains in connection with the MSP Theft Campaign, some of which
were registered using accounts opened as early as in or about

2010.

ll

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 12 of 23

b. Once the APTlO Group had stolen administrative
credentials from computers of an MSP, it used those stolen
credentials to initiate Remote Desktop Protocol (“RDP”)
connections to other systems within an MSP and its clients’
networks. This mode of operation enabled the APTlO Group to
move laterally through the interconnected networks of an MSP and
its clients’ networks and to compromise an MSP and its clients’
computers on which no malware had been previously installed.

c. Finally, after data of interest was identified on
a compromised computer and packaged for exfiltration using
encrypted archives, the APTlO Group often used stolen
credentials to move the data of an MSP client to one or more
other compromised computers of the MSP or its other clients’
networks before the final exfiltration of the data to lP
addresses under the control of the APTlO Group. The APTlO Group
usually deleted the stolen files from compromised computers,
thereby seeking to avoid detection and preventing identification
of the specific files that were stolen.

8. Throughout the conspiracy period, after the U.S.
Government or certain private sector firms issued various public
reports identifying APTlO Group malware or domains as malicious,

`the APTlO Group modified or abandoned such backing

12

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 13 of 23

infrastructure. For example, in or about February 2007 during
the Technology Theft Campaign, InfraGard, a non-profit
organization serving as a public-private partnership between
U.S. businesses and the Federal Bureau of lnvestigation, issued
a public report identifying the malicious domains used by the
APTlG Group. Shortly after the lnfragard report's release, the
APTlO Group stopped using the malicious domains identified in
the report. Similarly, in or about April 2017 during the MSP
Theft Campaign, a private cyber security firm issued a public
report identifying the malicious domains used by the APTlO
Group. Shortly after the report was issued, the APllO Group
began using new variants of malware and new domains to commit
intrusions, which would be less likely to be detected by victim
companies and antivirus software.

9. Over the course of the MSP Theft Campaign, members of
the APTlO Group, including ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,”
a/k/a “Alayos,” a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a
“Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the
defendants, successfully obtained unauthorized access to
computers providing services to or belonging to victim companies
located in at least 12 countries, including from at least the

following victims:

l3

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 14 of 23

a. a global financial institution;

b. three telecommunications and/or consumer
electronics companies;

c. three companies involved in commercial or

industrial manufacturing;

d. two consulting companies;

e. a healthcare company;

f. a biotechnology company;

g. a mining company;

h. _ an automotive supplier company; and
i. a drilling company.

10. Finally, the APTlO Group also compromised more than 40
computers in order to steal sensitive data belonging to the
Navy, including the names, Social Security numbers, dates of
birth, salary information, personal phone numbers, and email
addresses of more than l00,000 Navy personnel.

The Defendants' Participation in the Hacking Campaigns

 

ll. At all times relevant to this lndictment, the APTlO
Group was a backing group operating in Tianjin, China, among
other places in China. The members of the APTlO Group worked in
an office environment and typically engaged in hacking

operations during working hours in China.

14

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 15 of 23

l2. ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,”
a/k/a “Godkiller,” the defendant, a penetration tester who
worked for Huaying Haitai, registered malicious domains and
backing infrastructure used in connection with the APTlO Group's
intrusion campaigns and engaged in hacking operations on behalf
of the APTlO Group. ZHU was also involved in the recruitment of
other individuals to the APTlG Group.

13. ZHANG SHlLONG, a/k/a “Baobeilong,” a/k/a “Zhang
dianguo,” a/k/a “Atreexp,” the defendant, who worked for Huaying
Haitai, registered malicious domains and backing infrastructure
used in connection with the APTlO Group's intrusion campaigns.
ZHANG also developed and tested malware used in connection with
the APTlO Group’s intrusion campaigns.

STATUTORY ALLEGATIONS

 

14. From at least in or about 2006 up to and including in
or about 2018, in the Southern District of New York and
elsewhere, ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX," a/k/a “Alayos,”
a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a
“Zhang Jianguo,” a/k/a “Atreexp,” the defendants, who will first
be brought to the Southern District of New York, and others
known and unknown, willfully and knowingly combined, conspired,

confederated, and agreed together and with each other to commit

15

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 16 of 23

computer intrusion offenses in violation of Title 18, United
States Code, Sections 1030(a)(2)(C), 1030(c)(2)(B)(iii),
1030(a)(4), lOBO(c)(B}(A), 1030(a)(5)(A), 1030(c)(4)(A)(i)(l) &
(Vl), and 1030(c)(4)(B)(i).

15. lt was a part and an object of the conspiracy that ZHU
HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,” a/k/a
“Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a “Zhang
Jianguo,” a/k/a “Atreexp,” the defendants, and others known and
unknown, would and did intentionally access computers without
authorization, and exceed authorized access, and thereby would
and did obtain information from protected computers, and the
value of the information obtained would and did exceed $5,000,
in violation of Title 18, United States Code, Sections
1030(a)(2)(C) and 1030(c)(2)(B)(iii).

16. lt was further a part and an object of the conspiracy
that ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos," a/k/a
“Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a “Zhang
Jianguo,” a/k/a “Atreexp," the defendants, and others known and
unknown, knowingly and with the intent to defraud, would and did
access protected computers without authorization, and exceed
authorized access, and by means of such conduct further the

intended fraud and obtain anything of value, in violation of

l6

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 17 of 23

Title 18, United States Code, Sections 1030(a)(4) and
1030(<:) (3) (A).
l7. lt was further a part and an object of the conspiracy

that ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,” a/k/a
“Godkiller," and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a “Zhang
Jianguo,” a/k/a “Atreexp,” the defendants, and others known and
unknown, knowingly would and did cause the transmissions of
programs, information, codes, and commands, and as a result of
such conduct, intentionally caused damage without authorization
to protected computers, which caused loss to one and more
persons during any one-year period aggregating at least $5,000
in value and damage affecting ten or more protected computers
during any one-year period, in violation of Title 18, United
States Code, Sections 1030(a)(5)(A), lGBO(c)(e)(A)(i)(I) & (VI),
and lOBO(c)(a)(B)(i).

(Title 18, United States Code, Sections 1030(b) and 3238.)

gewin
(Conspiracy to Commit Wire Fraud)

The Grand Jury further charges:

lB. The allegations contained in paragraphs l through 13
of this lndictment are repeated and realleged as if fully set

forth herein.

17

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 18 of 23

19. From at least in or about 2006 up to and including in
or about 2018, in the Southern District of New York and
elsewhere, ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,”
a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a
“Zhang Jianguo,” a/k/a “Atreexp,” the defendants, who will first
be brought to the Southern District of New York, and others
known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit wire fraud, in violation of Title 18, United States Code,
Section 1343.

20. lt was a part and object of the conspiracy that ZHU
HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,” a/k/a
“Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k}a “Zhang
Jianguo,” a/k/a “Atreexp,” the defendants, and others known and
unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud and for obtaining
money and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, in violation of Title lB,

18

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 19 of 23

United States Code, Section 1343, to wit, ZHU and ZHANG engaged
in_a scheme together with others to fraudulently obtain
intellectual property and confidential business or technological
information from victim companies by remotely accessing through
the Internet, and without authorization, the computers of the
victims using stolen login credentials of victim employees.

(Title 18, United States Code, Sections 1349 and 3238.)

COUNT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

21. The allegations contained in paragraphs l through 13
of this Indictment are repeated and realleged as if fully set
forth herein.

22. From at least in or about 2006 up to and including in
or about 2018, in the Southern District of New York and
elsewhere, ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,” a/k/a “Alayos,”
a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a “Baobeilong,” a/k/a
“Zhang Jianguo,” a/k/a “Atreexp,” the defendants, who will first
be brought to the Southern District of New York, knowingly
transferred, possessed, and used, without lawful authority, a
means of identification of another person, during and in
relation to a felony violation enumerated in Title lS, United

States Code, Section lO28A(c), and aided and abetted the same,

19

 

 

Case 1:18-Cr-00891-VS`B Document 2 Filed 12/17/18 Page 20 of 23

to wit, ZHU and ZHANG transferred, possessed, and used, and
aided and abetted the transfer, possession, and use of, the name
of another person and login credentials including usernames and
passwords of various employees of victims of computer intrusions
during and in relation to the computer fraud and wire fraud
offenses charged in Counts One and Two of this Indictment.

(Title l8, United States Code, Sections 1028A(a)(1) & (b),
3238, and 2.)

FORFEITURE ALLEGATION AS TO COUNT ONE

23. As a result of committing the offense alleged in Count
One of this Indictment, ZHU HUA, a/k/a “Afwar," a/k/a “CVNX,"
a/k/a “Alayos," a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a
“Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 1030(i), any and all
property, real and personal, constituting or derived from, any
proceeds obtained directly or indirectly, as a result of said
offense, and any and all personal property that was used or
intended to be used to commit or to facilitate the commission of
said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds

traceable to the commission of said offense.

20

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 21 of 23

FORFEITURE ALLEGATION AS TO COUNT TWO

 

24. As a result of committing the offense alleged in Count
Two of this lndictment, ZHU HUA, a/k/a “Afwar,” a/k/a “CVNX,”
a/k/a “Alayos,” a/k/a “Godkiller,” and ZHANG SHILONG, a/k/a
“Baobeilong,” a/k/a “Zhang Jianguo,” a/k/a “Atreexp,” the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(l)(C), and Title
28, United States Code, Section 246l(c), any and all property,
real and personal, that constitutes or is derived from proceeds
traceable to the commission said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense.

Substitute Assets Provision

 

25. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited
with, a third person;
c. has been placed beyond the jurisdiction of the

Court;

21

 

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 22 of 23

d. has been substantially diminished in value; or
e. has been commingled with other property which
cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property
of the defendants up to the value of the above forfeitable

property.

(Title 18, United States Code, Sections 981 & 1030;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

/Z//, W

FO‘§EPER§©N " GE:OFFR,,/lir‘ir a. seaman
United States Attorney

     

22

 

i
l
l
l

 

Case 1:18-Cr-00891-VSB Document 2 Filed 12/17/18 Page 23 of 23

Form No. USA-33s-274 (Ed. 9-25-58)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- v‘ _

ZHU HUA,
a/k/a “Afwar,”
a/k/a “CVNX,”
a/k/a “Alayos,”
a/k/a “Godkiller,” and
ZHANG SHILONG,
a/k/a “Baobeilong,”
a/k/a “Zhang Jianguo”,
a/k/a “Atreexp,”

Defendants.

 

SEALED INDICTMENT
18 Cr.
(18 U.S.C. §§ lOBG(b), 1349,

1028A(a)(l) & (b), and 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

 

l "7 FOREPERSON

 

 

 

